Order affirmed, without costs. The art has developed to such an extent that the use of X-ray photography has become a common and generally accepted procedure in medical and surgical diagnosis. This court, therefore, recedes from the determination made by it in Lacqua v. General Linen Supply & Laundry Co., Inc. (227 App. Div. 794), decided on the authority of Van Orden v. Madow (207 id. 827), and will follow the rule adopted in the other Departments. (Hayt v. Brewster, Gordon & Co., Inc., 199 App. Div. 68, Fourth Dept.; Hollister v. Robertson, 208 id. 449, Third Dept.; McInnes v. Cannon, 225 id. 852, First Dept.) Such examination should be permitted under such regulations as may be deemed necessary and proper. Examination to proceed on five days’ notice. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.